FILED
                           NOT FOR PUBLICATION
                                                                           APR 20 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50526

              Plaintiff-Appellee,                D.C. No. 3:15-cr-01156-LAB

 v.
                                                 MEMORANDUM*
INES CELIS-LOPEZ,

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Ines Celis-Lopez appeals from the district court’s judgment and challenges

the 72-month sentence imposed following his guilty-plea conviction for

importation of heroin and methamphetamine, in violation of 21 U.S.C. §§ 952 and

960. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Celis-Lopez contends that the district court erred by denying his request for

a minor role reduction under U.S.S.G. § 3B1.2(b). He argues that the court failed

to conduct the requisite comparative culpability analysis and erred in finding that

he was not a minor participant. We review the district court’s interpretation of the

Guidelines de novo, and its factual finding that a defendant was not a minor

participant for clear error. See United States v. Hurtado, 760 F.3d 1065, 1068 (9th

Cir. 2014). Contrary to Celis-Lopez’s argument, the court properly compared his

culpability to that of an average participant in his offense. See U.S.S.G. § 3B1.2

cmt. n.3(A). It specifically compared Celis-Lopez to the one co-participant to

whom Celis-Lopez asked to be compared, and also considered Celis-Lopez’s role

in the overall drug smuggling scheme. See United States v. Rojas-Millan, 234 F.3d
464, 473-74 (9th Cir. 2000). Furthermore, although the court acknowledged that

some of the facts supported a minor role adjustment in this case, it did not clearly

err in finding, based on the totality of the circumstances, that Celis-Lopez’s role in

the offense was not minor. See U.S.S.G. § 3B1.2 cmt. n.3(C); United States v.

Quintero-Leyva, 823 F.3d 519, 523 (9th Cir. 2016).

      Celis-Lopez also contends that his sentence is substantively unreasonable in

light of his mitigating circumstances. The district court did not abuse its

discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The below-


                                           2                                    15-50526
Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the large amount

of drugs that Celis-Lopez imported. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                   15-50526